Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (JP2015254971) in view of Sevigny (US 20170132037).

Claims 7 has been analyzed and rejected with regard to claim 1 and in accordance with Yanase’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0017). 

Regarding claim 1, Yanase teaches an image processing apparatus (fig. 1) comprising: 
a display device that displays a plurality of objects each having settings set therefor, in an order of the number of times of use of each object (fig. 6 and p0054: "number of times of activation" which is information indicating the number of times of start of an application and p0083: the screen display control unit 240 uses the value of "number of times of activation," "date of placement," and "last activation date and time" in the application use information in the user setting information as information to be referred to when assigning the display priority to the icon and p0084.); 
a user interface that selects one object of the plurality of objects (fig. 8); and 
a controller that executes, after the one object is selected by the user interface, a job based on settings set in association with the selected one object (p0058-0059), 
Yanase does not teach wherein when execution of the job by the controller is not normally completed, the number of times of use of the object selected by the user interface is not increased.
Sevigny teaches wherein when execution of the job by the controller is not normally completed, the number of times of use of the object selected by the user interface is not increased (p0046: all of the jobs from the job group 242 have been completely executed, the job scheduler 230 increments the generation counter of that job group 242 by one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanase, to include does not teach wherein when execution of the job by the controller is not normally completed, the number of times of use of the object selected by the user interface is not increased, in order to determine a state of the job group suggested by Sevigny (abstract). 

Regarding claim 5, Yanase the image processing apparatus according to claim 1, wherein in a case where there are two or more objects having the same number of times of use thereof, the display displays one of the two or more objects, which is associated with a job executed at a more recent time, with a higher priority (p0084: "number of starts" and p0085: In addition, in the process of S 122, when the display priority is assigned to the icon with reference to the "placement date and time").

Regarding claim 6, The structural elements of apparatus claim 1 perform all of the steps of method claim 6. Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 1.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase in view of Sevigny as applied to claim 1 above, and further in view of Fujimoto et al. (US 20170328625).

Regarding claim 2, Yanase teaches The image processing apparatus according to claim 1, wherein the display does not display the object having the number of times of use thereof set to zero (p0104: the screen display control unit 240 may delete an icon of an application whose number of times of activation is less than a predetermined value based on the user setting information), failed to teach wherein the controller sets, after the execution of the job is not normally completed, in a case where there is a high possibility that the job is not normally completed even when the job is executed again, the number of times of use of the object selected by the interface to zero.
Fujimoto teaches wherein the controller sets, after the execution of the job is not normally completed, in a case where there is a high possibility that the job is not normally completed even when the job is executed again, the number of times of use of the object selected by the interface to zero (p0086:forcibly terminated (as described below), the count of the number of times is cleared to zero).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanase in view of Sevigny, to include wherein the controller sets, after the execution of the job is not normally completed, in a case where there is a high possibility that the job is not normally completed even when the job is executed again, the number of times of use of the object selected by the interface to zero, in order to reduce the time loss caused by interrupting a failure diagnosis suggested by Fujimoto (p0005).

Regarding claim 3, Yanase in view of Sevigny and Fujimoto teaches the image processing apparatus according to claim 1, wherein the controller reduces, after the execution of the job is not normally completed, in a case where there is a high possibility that the job is not normally completed even when the job is executed again, the number of times of use of the object selected by the interface by a predetermined value (Fujimot: p0086:forcibly terminated (as described below), the count of the number of times is cleared to zero).
The rational applied to the rejection of claim 2 has been incorporated herein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase in view of Sevigny as applied to claim 1 above, and further in view of Kubo (US 4660146).

Regarding claim 4, Yanase in view of Sevigny does not teach the image processing apparatus according to claim 1, wherein the controller does not change, after the execution of the job is not normally completed, in a case where there is a possibility that the job is normally completed when the job is executed again, the number of times of use of the object selected by the interface.
Kubo teaches the image processing apparatus according to claim 1, wherein the controller does not change, after the execution of the job is not normally completed, in a case where there is a possibility that the job is normally completed when the job is executed again, the number of times of use of the object selected by the interface (col. 4 Lines:30-40: a count of the occurrences of interruption of the main routine is incremented in response to each interruption and decremented each time the main job is completed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanase in view of Sevigny, to include wherein the controller does not change, after the execution of the job is not normally completed, in a case where there is a possibility that the job is normally completed when the job is executed again, the number of times of use of the object selected by the interface, in order to correctly keep track of count.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677